UNITED STATES DISTRICT COURT
                                                                                    FILED
                                                                                    JAN 18 2022
                           FOR THE DISTRICT OF COLUMBIA                        Clerk, U.S. District & Bankruptcy
                                                                               Court for the District of Columbia

                                    )
MARK MARVIN,                        )
                                    )
            Petitioner,             )
                                    )
      v.                            )                  Civil Action No. 1:21-cv-03408 (UNA)
                                    )
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
___________________________________ )


                                 MEMORANDUM OPINION

       This matter is before the court on petitioner’s pro se petition for a writ of habeas corpus,

ECF No. 1, and application to proceed in forma pauperis (“IFP”), ECF No. 2. Petitioner challenges

the criminal charges brought against Matthew Perna and Stephen Ayers, in connection with what

petitioner describes as “a mostly peaceful assembly by peaceful persons in a Washington D.C. on

January 6[,] 2021” at the United States Capitol Building. 1 Pet. at 1. For reasons explained below,

the application to proceed IFP will be granted, and the habeas petition will be dismissed.

       “Article III of the United States Constitution limits the judicial power to deciding ‘Cases’

and ‘Controversies.’” In re Navy Chaplaincy, 534 F.3d 756, 759 (D.C. Cir. 2008) (quoting U.S.




1
       Petitioner has now unsuccessfully attempted to raise substantially similar claims in several
matters recently filed in this court. See, e.g., Marvin v. United States, No. 21-cv-03129 (UNA)
(dismissed Dec. 28, 2021); Marvin v. United States, No. 21-cv-03084 (UNA) (dismissed Nov. 24,
2021); Marvin v. United States, No. 21-cv-02856 (UNA) (dismissed Nov. 16, 2021); Marvin v.
United States, No. 21-cv-02962 (UNA) (dismissed Nov. 16, 2021); Marvin v. United States, No.
21-cv-02971 (UNA) (dismissed Nov. 16, 2021); Marvin v. United States, No. 21-cv-01948 (UNA)
(dismissed Aug. 12, 2021); Marvin v. United States, No. 21-cv-01872 (UNA) (dismissed Aug. 5,
2021); Marvin v. United States, No. 21-cv-01493 (UNA) (dismissed June 8, 2021).
Const. art. III, § 2). “One element of the case-or-controversy requirement is that plaintiffs must

establish that they have standing to sue.” Comm. on Judiciary of U.S. House of Representatives v.

McGahn, 968 F.3d 755, 762 (D.C. Cir. 2020) (internal quotation marks omitted). A party has

standing for purposes of Article III if he has “(1) suffered an injury in fact, (2) that is fairly

traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed by a

favorable judicial decision.” Id. at 763 (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547

(2016)). This petition lacks any factual allegations showing that petitioner sustained (or is likely

to sustain) an injury resulting from defendant’s alleged conduct.

       Furthermore, as a general rule, a pro se litigant can represent only himself or herself in

federal court. See 28 U.S.C. § 1654 ("In all courts of the United States the parties may plead and

conduct their own cases personally or by counsel[.]"); Georgiades v. Martin-Trigona, 729 F.2d

831, 834 (D.C. Cir. 1984) (same); U.S. ex rel. Rockefeller v. Westinghouse Elec. Co., 274 F. Supp.

2d 10, 16 (D.D.C. 2003) (same), affd sub nom. Rockefeller ex rel. U.S. v. Washington TRU

Solutions LLC, No. 03-7120, 2004 WL 180264 (D.C. Cir. Jan. 21, 2004).

       The Court also notes that a “writ of habeas corpus shall not extend to a [petitioner] unless”

he is “in custody” under some authority. 28 U.S.C. § 2241(c). A person is generally considered

“in custody” if he is being held in a prison or jail, or if he is released on conditions of probation or

parole, see, e.g., Jones v. Cunningham, 371 U.S. 236, 240–43 (1963) (holding that a paroled

petitioner is “in custody” because parole restrictions “significantly restrain petitioner’s liberty”),

or subject to other “substantial” non-confinement restraints on liberty, see, e.g., Hensley v.

Municipal Court, 411 U.S. 345, 351–53 (1973) (holding that a petitioner released on his own

recognizance pending appeal of his sentence was “in custody” for purpose of habeas). Nothing in

the petition suggests that petitioner currently is incarcerated, or is a probationer or parolee, or is
otherwise restrained. Petitioner is thus not “in custody” for habeas purposes, and the petition must

be dismissed.

       Finally, though the court finds that petitioner has no standing to do so, to the extent that he

seeks to intervene in Perna and Ayers’s ongoing criminal matters, see Pet. at caption, he must file

for leave to do so in those matters.

       A separate order will issue with this memorandum opinion.


Date: January 18, 2022

                                              Tanya S. Chutkan
                                              TANYA S. CHUTKAN
                                              United States District Judge